209 F.2d 954
Jack C. VAUGHAN, Appellantv.BRANDON, BRANDON, HORNSBY & HANDY, and the Texas Company, Appellees.
No. 14730.
United States Court of Appeals Fifth Circuit.
February 9, 1954.
Rehearing Denied April 12, 1954.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Jack C. Vaughan, St. Louis, Mo., for appellant.
G. H. Brandon, Natchez, Miss., Brandon, Brandon, Hornsby & Handy, Natchez, for appellees.
Before BORAH and RUSSELL, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed upon authority of Taliaferro v. Sims, 5 Cir., 187 F.2d 6, and Gunter v. Reeves, 198 Miss. 31, 21 So.2d 468.